DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.

 Response to Amendment
	Applicant amendments filed 01/11/2022 have been entered. Applicant amendments to the claims overcome the previous claim objection and 112(b) rejection set forth in the Office Action mailed 10/12/2021. The objection and 112(b) rejection are withdrawn. 

Status of Claims
Claims 1-20 remain pending in the application. 

Claim Objections
Claim 1 is objected to because of the following informalities: line 3 recites “at one least one die”. It is understood that this should recite “at least one die”.  
Claim 8 similarly recites “at one least one die” on line 2 which is similarly understood that it should recite “at least one die”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, it is understood that line 3 should recite “at least one die”. Lines 4, 5, and 6 recite “the die”. As there is “at least one die”, it is unclear which die line 3 is referencing in the instance that there is more than one die. 
Further, claim 1 recites “… and has a length that is perpendicular to a flow of fluid through the chambers” on the last two lines of the claim. It is unclear which chambers are being referred to, as there are both intermediate chambers and mixing chambers as described on lines 13 and 18. 
Claims 2-7, 16-20 are rejected by virtue of being dependent on a rejected claim. 
Claim 2 recites “the die” on line 2. As claim 1 recites “at least one die” on line 3, it is unclear which die is being referred to in the case when there is more than one die. 
Claim 4 recites “the die” twice on line 2. As claim 1 recites “at least one die” on line 3, it is unclear which die is being referred to in the case when there is more than one die.
Claim 8, it is understood that line 2 should recite “at least one die”. Lines 3 and 5 recite “the die”. As there is “at least one die”, it is unclear which die line 2 is referencing in the instance that there is more than one die. 
Further, claim 8 recites “… has a length that is perpendicular to a flow of fluid through the chambers” on lines 32-33. It is unclear which chambers are being referred to, as there are both intermediate chambers and mixing chambers described on lines 12 and 17. 
Claims 9-13 are rejected by virtue of being dependent on a rejected claim. 
Claim 9 recites “the die” twice on line 3. As claim 8 recites “at least one die” on line 2, it is unclear which die is being referred to in the case when there is more than one die.
Claim 10 recites “the die” on line 2. As claim 8 recites “at least one die” on line 2, it is unclear which die is being referred to in the case when there is more than one die.
Claim 14 recites “a die” on line 12. However, on line 24, it recites “the at least one die”. It is unclear how many dies there are, as line 12 has one die but line 24 implies that there could be more than one die. 
Claim 15 is rejected by virtue of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4, 7-9, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouillet (US-2005/0282224-A1) in view of Ponjee (US-2010/0156444-A1), Porter (US-2012/0034708-A1), and Ulmanella (US-2007/0280586-A1). 
Regarding claim 1, Fouillet teaches a digital microfluidic electrode array (DMFEA), comprising: 
at one least one die (thermal support 200) ([0185], Figure 5); and 
a channel layer (microfluidic substrate 100) coupled to the die (200), the channel layer (100) ([0172], Figure 3A, Figure 5) comprising: 
a number of sample wells (inlet basin 102) located on a first side of the die (200) ([0172], Figure 4); 
a number of first capillary channels fluidically coupled to each of the sample wells (102), the first capillary channels drawing a fluid from the sample wells (102) using capillary forces; 
a number of intermediate chambers (reagent reservoir 120a) ([0175], Figure 3A); 
a number of second capillary channels fluidically coupled to the intermediate chambers (120a), the second capillary channels drawing the fluid from the intermediate chambers (120a) using capillary forces; and 
a number of mixing chambers (reagent reservoir 120b) fluidically coupled to the second capillary channels into which the capillary forces of the second capillary channels cause the fluid to enter the mixing chambers (120b) ([0175], Figure 3A), 
	There is no additional structure that defines the intermediate chambers nor the mixing chambers, as such the reagent reservoirs reads on the chambers. It is understood that there are a number of sample wells, intermediate chambers, and mixing chambers, as seen in Figure 4 that there are multiple of each component. It is stated by [0011] that multiple channels are in parallel to carry out the same protocol in series in the same channel and in parallel in various channels. As seen in the annotated Figure 3A below, it is understood that the first capillary channel will be the section of internal channel 108 that is between the inlet basin 102 (sample well) and the reagent reservoir 120a (intermediate chamber), where the second capillary channel will be the section of internal channel 108 that is between reagent reservoir 120a (intermediate chamber) and reagent reservoir 120b (mixing chamber). 

    PNG
    media_image1.png
    304
    541
    media_image1.png
    Greyscale

	While Fouillet does teach where thermal support 200 (die) has temperature regulated zones 220a-c ([0186]), Fouillet does not provide any additional detail as to what exactly the temperature regulated zones are. 
	In the same problem solving area of biosensors that require well controlled temperatures to operate, Ponjee teaches a heating electrode (Ponjee; [0002], [0006]). 
	Specifically, Ponjee teaches where a heating electrode can be realized as a resistive strip, transparent electrode, Peltier element, radiofrequency heating electrode, or a radiative heating element, which all convert electrical energy into heat (Ponjee; [0031]). It is seen in Figure 1 that the heating electrodes (HE) are resistive electrodes and are located in a patterned electrode layer (Ponjee; [0081]). 
Examiner further finds that the prior art contained a device/method/product (i.e., a microfluidic substrate with a thermal support) which differed from the claimed device by the substitution of component(s) (i.e., temperature regulated zones) with other component(s) (i.e., electrodes), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., temperature regulated zones with heating electrodes), and the results of the substitution (i.e., heating the desired area) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the temperature regulated zones of reference Fouillet with the heating electrodes of reference Ponjee, since the result would have been predictable.
It is understood that the heating electrodes of Ponjee will be placed in a similar arrangement as the temperature regulated zones 220a-c seen in Figure 5 of Fouillet such that they are on the surface of the thermal support 200 (die).  Further, it is seen that the thermal support 200 (die) is disposed under the microfluidic substrate 100 (channel layer), where it is seen that the temperature regulated zones 220a (now the heating electrodes of Ponjee) are under the reagent reservoir 120a (intermediate chambers). In the annotated Figure 5 of Fouillet below, it can be seen that the length of the thermal support 200 (die) will be perpendicular to the fluid flow (fluid is flowing from left to right following the width dimension in the annotated figure) through the various chambers. 

    PNG
    media_image2.png
    203
    441
    media_image2.png
    Greyscale


Note: recitation of “… the electrodes cause the fluid to move out of the first capillary channels through the capillary breaks, through the intermediate chambers, and into the second capillary channels; and…” is an intended use of the electrodes that does not provide any additional structure. As the heating electrodes of the prior art are capable of causing fluid movement, the prior art reads on the limitation. 
The combination of Fouillet and Ponjee do not teach a capillary break fluidically coupled to each of the first capillary channels to dispense a portion of the fluid drawn from the sample wells through the capillary forces; 
In the analogous art of systems for testing a sample, Porter teaches two chambers that are connected by a conduit with pillars in the conduit (Porter; abstract, [0055]).
Specifically, Porter teaches where pillars 522 have a circular cross section and are found throughout the conduit 52 (Porter; [0103], Figure 42). 
It would have been obvious to one skilled in the art to modify the channel of modified Fouillet such that it has the pillars as taught by Porter because it is taught by Ulmanella that pillars can slow up and speed up the progression of portions of a meniscus of fluid (Ulmanella; [0083]). 
It is understood that the pillars are capillary breaks, and are coupled to the first capillary channel (first section in annotated Figure 3A) and will also be fluidically coupled to the reservoirs 120a (intermediate chambers) as the pillars will be within the channel 108 of modified Fouillet in the area where the channel and reagent reservoir 120a (intermediate chamber) intersect. 
Regarding claim 2, modified Fouillet further teaches wherein the electrodes are positioned on the die based on a pattern.
It is understood that the temperature regulated zones 220a-c of Fouillet are arranged to coincide with portions of the channels of the microfluidic substrate (Fouillet; [0187]). As such, it is understood that they are positioned on the thermal support (die) of Fouillet based on a pattern. 
Fouillet has been modified with Ponjee such that the temperature regulated zones are instead the heating electrodes, and will similarly be placed based on a pattern. 
Regarding claim 3, modified Fouillet teaches the DMFEA of claim 2. Modified Fouillet further teaches wherein the first capillary channels, the capillary breaks, the intermediate chambers, and the second capillary channels are positioned based on the pattern of the electrodes.
It is understood that all the components on the microfluidic substrate of modified Fouillet will be positioned accordingly, where it could be an instance of the electrodes being placed based on the layout of the various components, or that the components will be placed based on the arrangement of the electrodes. Regardless, the various components and electrodes will be aligned with one another.  
Regarding claim 4, modified Fouillet further teaches the channel layer comprises an overmold material overmolding at least a portion of the die and coplanar to a side of the die on which the electrodes are disposed.
It is stated by [0194] and [0195] of Fouillet in reference to the fabrication of the microfluidic substrate 100 (made of upper substrate 100a and 100b that are permanently bonded to one another as described in [0185]) has the upper substrate 100a and lower substrate 100b being made of silicon. It is understood that silicon is an overmold material. Further, it is seen in Figure 5 that microfluidic substrate 100 (channel layer) and the thermal support layer 200 (die) will have portions that are coplanar to one another. 
Regarding claim 7, modified Fouillet further teaches wherein the intermediate chambers are open to atmosphere.
It is seen in Figure 3A of Fouillet that the reagent reservoirs 120a (intermediate chambers) will be open to the atmosphere. 

Regarding claim 8, Fouillet teaches a microfluidic system, comprising:
a digital microfluidic electrode array (DMFEA), comprising at one least one die (thermal support 200) ([0185], Figure 5); 
a channel layer (microfluidic substrate 100) ([0172], Figure 3A, Figure 5) comprising: 
a number of sample wells (inlet basin 102) located on a first side of the die (200) ([0172], Figure 4); 
a number of first capillary channels fluidically coupled to each of the sample wells (102), the first capillary channels drawing a fluid from the sample wells (102) using capillary forces; 
a number of intermediate chambers (reagent reservoir 120a) ([0175], Figure 3A); 
a number of second capillary channels fluidically coupled to the intermediate chambers (120a), the second capillary channels drawing the fluid from the intermediate chambers (120a) using capillary forces; and 
a number of mixing chambers (reagent reservoir 120b) fluidically coupled to the second capillary channels into which the capillary forces of the second capillary channels cause the fluid to enter the mixing chambers (120b) ([0175], Figure 3A), 
There is no additional structure that defines the intermediate chambers nor the mixing chambers, as such the reagent reservoirs reads on the chambers. It is understood that there are a number of sample wells, intermediate chambers, and mixing chambers, as seen in Figure 4 that there are multiple of each component. It is stated by [0011] that multiple channels are in parallel to carry out the same protocol in series in the same channel and in parallel in various channels. As seen in the annotated Figure 3A above for claim 1, it is understood that the first capillary channel will be the section of internal channel 108 that is between the inlet basin 102 (sample well) and the reagent reservoir 120a (intermediate chamber), where the second capillary channel will be the section of internal channel 108 that is between reagent reservoir 120a (intermediate chamber) and reagent reservoir 120b (mixing chamber). 
wherein: 48499627416/076,553 
fluid flows from a sample well (102), through a first capillary channel, intermediate chamber (120a), second capillary channel and into a mixing chamber (120b); 
the channel layer (100) includes a repeating pattern of the sample well (102), capillary channel, intermediate chamber (120a), second capillary channel, and mixing chamber (120b) across a length of the at least one die (200) perpendicular to fluid flow through the chambers; 
	It is seen in Figure 4 and 5 that there are multiple fluidic components that are understood to be part of the microfluidic substrate 100 (channel layer) that is across the length of the thermal support 200 (die) and are perpendicular to the fluid flow. 
the at least one die (200) is disposed under the number of intermediate chambers (120b) and has a length that is perpendicular to a flow of fluid through the chambers; 
	In viewing the annotated Figure 5 above from claim 1, it is understood that the thermal support 200 (die) will be under the microfluidic substrate 100 (channel layer), and it is seen that the thermal support 200 (die) will have a length that is perpendicular to a flow of fluid. 
While Fouillet does teach where thermal support 200 (die) has temperature regulated zones 220a-c ([0186]), Fouillet does not provide any additional detail as to what exactly the temperature regulated zones are. 
	In the same problem solving area of biosensors that require well controlled temperatures to operate, Ponjee teaches a heating electrode (Ponjee; [0002], [0006]). 
	Specifically, Ponjee teaches where a heating electrode can be realized as a resistive strip, transparent electrode, Peltier element, radiofrequency heating electrode, or a radiative heating element, which all convert electrical energy into heat (Ponjee; [0031]). It is seen in Figure 1 that the heating electrodes (HE) are resistive electrodes and are located in a patterned electrode layer (Ponjee; [0081]). Ponjee further teaches a control unit that selectively drives the heating electrode by supplying electrical energy to the electrodes (Ponjee; [0006]). It is further stated by [0017] of Ponjee that the control unit is located outside the array of heating electrodes and is connected to the electrodes by power lines. It is understood that this is a printed circuit assembly. 
	It would have been obvious to one skilled in the art to modify the thermal support of Fouillet such that it includes the control unit as taught by Ponjee because Ponjee teaches that the control unit drives the heating electrodes such that a desired temperature profile is achieved (Ponjee; [0017]).  
Examiner further finds that the prior art contained a device/method/product (i.e., a microfluidic substrate with a thermal support) which differed from the claimed device by the substitution of component(s) (i.e., temperature regulated zones) with other component(s) (i.e., electrodes), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., temperature regulated zones with heating electrodes), and the results of the substitution (i.e., heating the desired area) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the temperature regulated zones of reference Fouillet with the heating electrodes of reference Ponjee, since the result would have been predictable.
It is understood that the heating electrodes of Ponjee will be placed in a similar arrangement as the temperature regulated zones 220a-c seen in Figure 5 of Fouillet such that they are on the surface of the thermal support 200 (die).  As the heating electrodes of Ponjee will be in the same locations as the temperature regulated zones 220a-c of Fouillet, in viewing section 220a it is understood that electrodes will be aligned with reagent reservoir 120a (intermediate chamber), and that the heating electrodes in section 220a will be separated from the feed basins 102 (sample wells) and the reagent reservoirs 120b (mixing chambers). 
	The combination of Fouillet and Ponjee do not teach a capillary break fluidically coupled to each of the first capillary channels to dispense a portion of the fluid drawn from the sample wells through the capillary forces; 
In the analogous art of systems for testing a sample, Porter teaches two chambers that are connected by a conduit with pillars in the conduit (Porter; abstract, [0055]).
Specifically, Porter teaches where pillars 522 have a circular cross section and are found throughout the conduit 52 (Porter; [0103], Figure 42). 
It would have been obvious to one skilled in the art to modify the channel of modified Fouillet such that it has the pillars as taught by Porter because it is taught by Ulmanella that pillars can slow up and speed up the progression of portions of a meniscus of fluid (Ulmanella; [0083]). 
It is understood that the pillars are capillary breaks, and are coupled to the first capillary channel (first section in annotated Figure 3A) and will also be fluidically coupled to the reservoirs 120a (intermediate chambers) as the pillars will be within the channel 108 of modified Fouillet in the area where the channel and reagent reservoir 120a (intermediate chamber) intersect. 
Note: recitation of “… the electrodes cause the fluid to move out of the first capillary channels through the capillary breaks, through the intermediate chambers, and into the second capillary channels;” is an intended use of the electrodes that does not provide any additional structure. As the heating electrodes of the prior art are capable of causing fluid movement, the prior art reads on the limitation. 
Regarding claim 9, modified Fouillet teaches the microfluidic system of claim 8. Modified Fouillet further teaches wherein: 
the channel layer comprises an overmold material overmolding at least a portion of the die and coplanar to a side of the die on which the electrodes are disposed; and 
It is stated by [0194] and [0195] of Fouillet in reference to the fabrication of the microfluidic substrate 100 (made of upper substrate 100a and 100b that are permanently bonded to one another as described in [0185]) has the upper substrate 100a and lower substrate 100b being made of silicon. It is understood that silicon is an overmold material. Further, it is seen in Figure 5 that microfluidic substrate 100 (channel layer) and the thermal support layer 200 (die) will have portions that are coplanar to one another. 
58499627416/076,553wherein the sample wells, the first capillary channels, the intermediate chambers, the second capillary channels, the mixing chambers, or combinations thereof are defined in the channel layer.
	It is seen in Figure 4 of Fouillet that the microfluidic substrate 100 (channel layer) have the inlet basin 102 (sample well), channels, reagent reservoir 120a (intermediate chamber), and reagent reservoir 120b (mixing chamber) defined in the microfluidic substrate 100 (channel layer). 
Regarding claim 13, modified Fouillet teaches the microfluidic system of claim 8. Modified Fouillet further teaches a number of sensors positioned relative to the first capillary channels, the intermediate chambers, the second capillary channels, the mixing chambers, or combinations thereof to detect a number of properties of the fluid.
Ponjee teaches where the device comprises a heating array of heating electrodes and a sensing array of sensor elements, which include temperature sensors, where the heating electrodes and sensor elements are aligned with one another (Ponjee; [0038]). 
It would have been obvious to one skilled in the art to modify the device of modified Fouillet such that it includes the sensor elements taught by Ponjee because Ponjee teaches that the temperature sensors allow for the monitoring of the temperature in a sample chamber and can also control the heating electrodes in a closed loop according to a predetermined temperature profile (Ponjee; [0032], [0033]). 
It is understood that as the sensor elements will be aligned with the heating electrodes, and the heating electrodes of Ponjee will be where the temperature regulated zones are, the sensors will be positioned relative to the various fluidic components. 
Regarding claim 16, modified Fouillet teaches the DMFEA of claim 1. Modified Fouillet further teaches wherein the capillary breaks are protrusions into a respective intermediate chamber, see claim 1 supra.
It is understood that Fouillet has been modified with Porter and Ulmanella such that the there are now pillars in the channel 108 of Fouillet, and that the pillars of Porter and Ulmanella will extend upwards into the reagent reservoir 120a (intermediate chamber) of Fouillet. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouillet (US-2005/0282224-A1), Ponjee (US-2010/0156444-A1), Porter (US-2012/0034708-A1), and Ulmanella (US-2007/0280586-A1), and in further view of Camby (WO-2014/133578-A1). 
Regarding claim 5, modified Fouillet teaches the DMFEA of claim 4. Modified Fouillet does teach where the channel layer comprises an overmold material that overmolds at least a portion of the die, see claim 4 surpa. Where [0194] and [0195] of Fouillet teach where the microfluidic substrate 100 is made of silicon, which is understood to be an overmold material that overmolds a portion of the thermal substrate 200 (die), see claim 4 surpa. However, Fouillet teaches where the overmold material is silicon, which is not an epoxy mold compound. 
In the same problem solving area of molding materials, Camby teaches epoxy mold compound as a molding material (Camby; [0025]). 
Specifically, Camby teaches where a compression molding process involves preheating a molding material such as epoxy mold compound and placing that material along with a die into a mold cavity (Camby; [0025]). It is further stated by [0025] of Camby that the molding can also take on the topography of the mold top, such that a fluid channel could be formed. 
It would have been obvious to one skilled in the art to modify the microfluidic substrate of modified Fouillet such that it is instead made out of epoxy mold compound as taught by Camby because Camby teaches that epoxy mold compound is a moldable material (Camby; [0025]). 
Examiner further finds that the prior art contained a device/method/product (i.e., microfluidic substrate) which differed from the claimed device by the substitution of component(s) (i.e., microfluidic substrate made of silicon) with other component(s) (i.e., substrate made of epoxy mold compound), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., silicon for epoxy mold compound), and the results of the substitution (i.e., creating the microfluidic layer) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the silicon of reference Fouillet with epoxy mold compound of reference Camby, since the result would have been predictable.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouillet (US-2005/0282224-A1), Ponjee (US-2010/0156444-A1), Porter (US-2012/0034708-A1), and Ulmanella (US-2007/0280586-A1), and in further view of Chiu (WO-2017/007954-A1). 
Regarding claim 6, modified Fouillet teaches the DMFEA of claim 1. Modified Fouillet does not teach wherein the first capillary channels and second capillary channels comprise a tapered geometry.
In the analogous art of microfluidic arrays for analyzing fluidic samples, Chiu teaches a microfluidic device where fluidic compartments are in fluidic communication with a tapering flow channel (Chiu; abstract, [0034]).
Specifically, Chiu teaches where a flow channel of a microfluidic array has at least one decreasing cross-sectional dimension (e.g., width, length, height, area) along the length of a channel (Chiu; [0050]).
It would have been obvious to one skilled in the art to modify the channel of modified Fouillet such that it has a tapering geometry as taught by Chiu because Chiu teaches that a tapering geometry produces substantially uniform flow rates and an increasing flow resistance improves control and consistency of compartment filling (Chiu; [0050]).   

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouillet (US-2005/0282224-A1), Ponjee (US-2010/0156444-A1), Porter (US-2012/0034708-A1), and Ulmanella (US-2007/0280586-A1), and in further view of Revilla (US-2016/0369323-A1). 
Regarding claim 10, modified Fouillet teaches the microfluidic system of claim 8. Modified Fouillet does not teach a lid layer disposed between the die and the PCA.
In the analogous art of test cards for analyzing fluid samples with a first substrate, channel layer, and second substrate layer with electrodes configured to raise the temperature of the fluid sample, Revilla teaches the use of a cyclic olefin copolymer for the bottom substrate (Revilla; [0006], [0058]). 
Specifically, Revilla teaches a test card 10 that has a bottom substrate layer 12, channel layer 14, middle substrate 16, adhesive layer 18, top substrate layer 20, and a printed circuit layer 22 (Revilla; [0057], Figure 2). It is stated by [0058] of Revilla that the bottom substrate 12 is a transparent polymer material such as cyclic olefin copolymer. 
It would have been obvious to one skilled in the art to modify the device of modified Fouillet such that there is a layer of cyclic olefin copolymer between the control unit of Ponjee and the thermal support of Fouillet with the heating electrodes of Ponjee because Revilla teaches that cyclic olefin copolymer is able to withstand temperatures reached during a reaction, such as plus 100 degrees Centigrade, without the deterioration of the material’s mechanical properties (Revilla; [0058]). 
Regarding claim 11, modified Fouillet teaches the microfluidic system of claim 10. Modified Fouillet further teaches wherein the lid layer comprises a cyclic olefin copolymer (COC), see claim 10 supra.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouillet (US-2005/0282224-A1), Ponjee (US-2010/0156444-A1), Porter (US-2012/0034708-A1), and Ulmanella (US-2007/0280586-A1), and in further view of Bauer (US-2013/0217103-A1). 
Regarding claim 12, modified Fouillet teaches the microfluidic system of claim 8. Modified Fouillet does teach where the reservoirs 120a-c may be connected to fluid supply components 150a-c, however these are not blister packs (Fouillet; [0177, [0178], Figure 3B). 
In the same problem solving area of delivering reagents to a droplet actuator, Bauer teaches a reagent storage substrate that takes the form of a blister pack (Bauer; [0076]). 
Specifically, Bauer teaches where buffers and reagents are provided in a storage substrate 224 in the form of a blister pack, where the blister pack has compartments 226 (Bauer; [0078], Figures 2A-2C). 
It would have been obvious to one skilled in the art to modify the fluid supply components of modified Fouillet such that they are instead the blister pack as taught by Bauer because Bauer teaches that a blister pack allows the compartmentalization of reagents until the device is loaded into an instrument deck and ready for use (Bauer; [0085]). 
Examiner further finds that the prior art contained a device/method/product (i.e., a microfluidic substrate with thermal support) which differed from the claimed device by the substitution of component(s) (i.e., fluid supply components) with other component(s) (i.e., blister pack), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., fluid supply components and blister pack), and the results of the substitution (i.e., delivery of reagents) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the fluid supply components of reference Fouillet with the blister pack of reference Bauer, since the result would have been predictable.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouillet (US-2005/0282224-A1) in view of Ponjee (US-2010/0156444-A1), Porter (US-2012/0034708-A1), Ulmanella (US-2007/0280586-A1), and Kornilovich (US-2012/0244604-A1).
Regarding claim 14, Fouillet teaches a channel layer (microfluidic substrate 100) of a digital microfluidic device ([0172], Figure 3A, Figure 5), comprising: 
a number of sample wells (inlet basin 102) located on a first side of the channel layer (100) ([0172], Figure 4; 
a number of first capillary channels fluidically coupled to each of the sample wells (102), the first capillary channels drawing a fluid from the sample wells (102) using capillary forces; 
a number of intermediate chambers (reagent reservoir 120a) ([0175], Figure 4); 
a number of second capillary channels fluidically coupled to the intermediate chambers (120a), the second capillary channels drawing the fluid from the intermediate chambers (120a) using capillary forces; and 
a number of mixing chambers (reagent reservoir 120b) fluidically coupled to the second capillary channels into which the capillary forces of the second capillary channels cause the fluid to enter the mixing chambers (120b) ([0175], Figure 4), wherein: 
There is no additional structure that defines the intermediate chambers nor the mixing chambers, as such the reagent reservoirs reads on the chambers. It is understood that there are a number of sample wells, intermediate chambers, and mixing chambers, as seen in Figure 4 that there are multiple of each component. It is stated by [0011] that multiple channels are in parallel to carry out the same protocol in series in the same channel and in parallel in various channels. As seen in the annotated Figure 3A above from claim 1, it is understood that the first capillary channel will be the section of internal channel 108 that is between the inlet basin 102 (sample well) and the reagent reservoir 120a (intermediate chamber), where the second capillary channel will be the section of internal channel 108 that is between reagent reservoir 120a (intermediate chamber) and reagent reservoir 120b (mixing chamber). 
fluid flows from a sample well (102), through a first capillary channel, intermediate chamber (120a), second capillary channel and into a mixing chamber (120b); 
the channel layer (100) includes a repeating pattern of the sample well (102), capillary channel, intermediate chamber (120b), second capillary channel, and mixing chamber (120b) 78499627416/076,553across a length of the at least one die perpendicular to fluid flow through the chambers; 
	Fouillet does teach a thermal support 200, which is understood to be a die. It is understood from [0011] that there may be multiple channels in parallel, and as further seen in Figure 4 and 5, there are multiple components that are repeated across a length perpendicular to fluid flow that is across the thermal support 200 (die). 
	While Fouillet does teach a thermal support 200 has temperature regulated zones 220a-c ([0186]), Fouillet does not provide any additional detail as to what exactly the temperature regulated zones are. 
In the same problem solving area of biosensors that require well controlled temperatures to operate, Ponjee teaches a heating electrode (Ponjee; [0002], [0006]). 
	Specifically, Ponjee teaches where a heating electrode can be realized as a resistive strip, transparent electrode, Peltier element, radiofrequency heating electrode, or a radiative heating element, which all convert electrical energy into heat (Ponjee; [0031]). It is seen in Figure 1 that the heating electrodes (HE) are resistive electrodes and are located in a patterned electrode layer (Ponjee; [0081]). 
Examiner further finds that the prior art contained a device/method/product (i.e., a microfluidic substrate with a thermal support) which differed from the claimed device by the substitution of component(s) (i.e., temperature regulated zones) with other component(s) (i.e., electrodes), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., temperature regulated zones with heating electrodes), and the results of the substitution (i.e., heating the desired area) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the temperature regulated zones of reference Fouillet with the heating electrodes of reference Ponjee, since the result would have been predictable.
It is understood that the heating electrodes of Ponjee will be placed in a similar arrangement as the temperature regulated zones 220a-c seen in Figure 5 of Fouillet such that they are on the surface of the thermal support 200 (die). Therefore it is understood that the reagent reservoirs 120a (intermediate chambers) will be aligned with the heating electrodes that would be where thermal regulation zone 220a is. Further it is understood that the reagent reservoirs 120b (mixing chambers) will be separated from the electrodes that will be at thermal regulation zone 220a. 
The combination of Fouillet and Ponjee do not teach a capillary break fluidically coupled to each of the first capillary channels to dispense a portion of the fluid drawn from the sample wells through the capillary forces, wherein a capillary break comprises multiple radial protrusions into a respective intermediate chamber; 
In the analogous art of systems for testing a sample, Porter teaches two chambers that are connected by a conduit with pillars in the conduit (Porter; abstract, [0055]).
Specifically, Porter teaches where pillars 522 have a circular cross section and are found throughout the conduit 52 (Porter; [0103], Figure 42). 
It would have been obvious to one skilled in the art to modify the channel of modified Fouillet such that it has the pillars as taught by Porter because it is taught by Ulmanella that pillars can slow up and speed up the progression of portions of a meniscus of fluid (Ulmanella; [0083]). 
It is understood that the pillars are capillary breaks, and are coupled to the first capillary channel (first section in annotated Figure 3A) and will also be fluidically coupled to the reservoirs 120a (intermediate chambers) as the pillars will be within the channel 108 of modified Fouillet in the area where the channel and reagent reservoir 120a (intermediate chamber) intersect. Further, it is understood that there can be multiple pillars in the conduit as seen in Figure 42 of Porter. Therefore it is understood that there would be multiple pillars protruding upwards into the reagent reservoir 120a (intermediate chamber) of Fouillet. 
The combination of Fouillet, Ponjee, Porter, and Ulmanella do not teach where adjacent intermediate chambers are fluidically coupled to one another.
In the analogous art of microfluidic chips with mixers, valves, pumps, channels, chambers, heaters, and sensors, Kornilovich teaches a parallel, grid-type architecture for a PCR microchip (Kornilovich; [0003], [0013], Figure 8).
Specifically, Kornilovich teaches where a parallel, grid-type PCR architecture has shared mixing chambers (Kornilovich; [0054], Figure 8). It is seen in Figure 8 that the mixing chambers 802 are connected both in series and in parallel to form the grid-type structure. 
It would have been obvious to one skilled in the art to modify the reagent reservoirs and channels of modified Fouillet such that they are similarly connected as taught by Kornilovich because Kornilovich teaches that with this grid structure, any of the added samples can be mixed with any of the materials in the premixture area which would allow for all of the sample to be screened for multiple genes (Kornilovich; [0054]). 
It is understood that the multiple parallel reagent reservoirs 120a (intermediate chambers) of Fouillet will now be connected by vertical channels as taught by Kornilovich such that adjacent intermediate chambers will be fluidically connected. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouillet (US-2005/0282224-A1), Ponjee (US-2010/0156444-A1), Porter (US-2012/0034708-A1), and Ulmanella (US-2007/0280586-A1), and Kornilovich (US-2012/0244604-A1), and in further view of Chiu (WO-2017/007954-A1).
Regarding claim 15, modified Fouillet teaches the channel layer of claim 14. Modified Fouillet does not teach wherein the first capillary channels and second capillary channels comprise a tapered geometry.
In the analogous art of microfluidic arrays for analyzing fluidic samples, Chiu teaches a microfluidic device where fluidic compartments are in fluidic communication with a tapering flow channel (Chiu; abstract, [0034]).
Specifically, Chiu teaches where a flow channel of a microfluidic array has at least one decreasing cross-sectional dimension (e.g., width, length, height, area) along the length of a channel (Chiu; [0050]).
It would have been obvious to one skilled in the art to modify the channel of modified Fouillet such that it has a tapering geometry as taught by Chiu because Chiu teaches that a tapering geometry produces substantially uniform flow rates and an increasing flow resistance improves control and consistency of compartment filling (Chiu; [0050]).   

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouillet (US-2005/0282224-A1), Ponjee (US-2010/0156444-A1), Porter (US-2012/0034708-A1), and Ulmanella (US-2007/0280586-A1), and in further view of Kornilovich (US-2012/0244604-A1). 
Regarding claim 17, modified Fouillet teaches the DMFEA of claim 1. Modified Fouillet does not teach wherein adjacent intermediate chambers are fluidically coupled to one another.
In the analogous art of microfluidic chips with mixers, valves, pumps, channels, chambers, heaters, and sensors, Kornilovich teaches a parallel, grid-type architecture for a PCR microchip (Kornilovich; [0003], [0013], Figure 8).
Specifically, Kornilovich teaches where a parallel, grid-type PCR architecture has shared mixing chambers (Kornilovich; [0054], Figure 8). It is seen in Figure 8 that the mixing chambers 802 are connected both in series and in parallel to form the grid-type structure. 
It would have been obvious to one skilled in the art to modify the reagent reservoirs and channels of modified Fouillet such that they are similarly connected as taught by Kornilovich because Kornilovich teaches that with this grid structure, any of the added samples can be mixed with any of the materials in the premixture area which would allow for all of the sample to be screened for multiple genes (Kornilovich; [0054]). 
It is understood that the multiple parallel reagent reservoirs 120a (intermediate chambers) of Fouillet will now be connected by vertical channels as taught by Kornilovich such that adjacent intermediate chambers will be fluidically connected. 
Regarding claim 18, modified Fouillet teaches the DMFEA of claim 1. Modified Fouillet does not teach wherein multiple sample wells are fluidically coupled to a shared mixing chamber of the number of mixing chambers.
In the analogous art of microfluidic chips with mixers, valves, pumps, channels, chambers, heaters, and sensors, Kornilovich teaches a parallel, grid-type architecture for a PCR microchip (Kornilovich; [0003], [0013], Figure 8).
Specifically, Kornilovich teaches where a parallel, grid-type PCR architecture has shared mixing chambers (Kornilovich; [0054], Figure 8). It is seen in Figure 8 that the mixing chambers 802 are connected both in series and in parallel to form the grid-type structure. 
It would have been obvious to one skilled in the art to modify the reagent reservoirs 120b (mixing chambers) and channels of modified Fouillet such that they are similarly connected as taught by Kornilovich because Kornilovich teaches that with this grid structure, any of the added samples can be mixed with any of the materials in the premixture area which would allow for all of the sample to be screened for multiple genes (Kornilovich; [0054]). 
It is understood that the multiple parallel reagent reservoirs 120b (mixing chambers) of Fouillet will now be connected by vertical channels as taught by Kornilovich, as such each reagent reservoir 120b will now be a shared mixing chamber, where each of the inlet basins 102 (sample wells) will be fluidically connected to shared mixing chambers. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouillet (US-2005/0282224-A1), Ponjee (US-2010/0156444-A1), Porter (US-2012/0034708-A1), and Ulmanella (US-2007/0280586-A1), and in further view of Plissonnier (US-2009/0142564-A1). 
Regarding claim 19, modified Fouillet teaches the DMFEA of claim 1. Modified Fouillet does not teach a layer of dielectric material and a layer of hydrophobic material disposed over the electrodes.
In the analogous art of lab-on-a-chip that comprise channels or cavities where movement is facilitated by electrowetting, Plissonnier teaches a substrate with thin layers (Plissonnier; [0003], [0004], [0051]).
Specifically, Plissonnier teaches a substrate 1 that has a dielectric thin layer 7 and an upper thin layer 6 (Plissonnier; [0050], [0051]). [0051] of Plissonnier recites “To increase the relative dielectric constant of the surface coating, a dielectric bottom thin layer 7 can be arranged under upper thin layer 6…” It is understood that thin layer 7 is a dielectric layer. It is stated by [0050] of Plissonnier that thin layer 6 is selected among SiCx Oy :H and SiCx’ Ny’ :H, which from [0029] of Plissonnier it is understood that these compounds are hydrophobic. 
It would have been obvious to one skilled in the art to modify the lower substrate 100b of modified Fouillet such that it has a dielectric coating and a hydrophobic coating as taught by Plissonnier because Plissonnier teaches that the upper thin layer is designed to receive a drop of liquid and to move the liquid to different zones, and that the bottom thin layer is able to increase the relative dielectric constant of the surface coating and increases breakdown strength (Plissonnier; [0050], [0051]). 
	[0009] and [0010] of Plissonnier describes the drawbacks of different coatings such as Teflon and Paralyene, with Teflon being cited for displaying high hydrophobic properties however having a low dielectric constant and presents a low breakdown coefficient. To remedy the low breakdown coefficient, the Teflon is applied more thickly and a higher voltage is used. Paralyene displays a satisfactory dielectric constant and good breakdown strength, however is not sufficiently hydrophobic (Plissonier; [0010]). 
It is understood that the coating of Plissonnier will be placed on the lower substrate 100b of modified Fouillet, where the lower substrate 100b forms part of the channel 108 as seen in Figure 3A of Fouillet. It is understood that with the coatings on the channel 108, the layer of dielectric material and a layer of hydrophobic material will be disposed over the electrodes (heating electrodes taught by Ponjee that will be located where temperature regulated zones are).  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouillet (US-2005/0282224-A1), Ponjee (US-2010/0156444-A1), Porter (US-2012/0034708-A1), and Ulmanella (US-2007/0280586-A1), and in further view of Henry (WO-2017/106727-A1), mapped using Henry (US-2019/0025240-A1). 
Regarding claim 20, modified Fouillet teaches the DMFEA of claim 1. Modified Fouillet teaches where the microfluidic substrate 100 (channel layer) is made of silicon (Fouillet; [0013], [0194], [0195]). It is understood that silicon is not an epoxy-based negative photoresist. 
In the analogous art of organ-on-a-chip devices with electrodes for microchannel devices, Henry teaches a method for fabricating electrodes for a microchannel device on a first material substrate (Henry; [0003], [0008]).
Specifically, Henry teaches where a first material substrate 101 is made of a polymer, specifically that the polymer may be epoxy-based negative photoresist SU-8 (Henry; [0121]). Henry also teaches where alternatively, the first material substrate 101 is silicon (Henry; [0121]). 
Examiner further finds that the prior art contained a device/method/product (i.e., microfluidic substrate) which differed from the claimed device by the substitution of component(s) (i.e., material of the microfluidic substrate being silicon) with other component(s) (i.e., a microfluidic substrate being made of an epoxy-based negative photoresist), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., silicon substrate with epoxy-based negative photoresist), and the results of the substitution (i.e., formation of the substrate) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the silicon material for the microfluidic substrate of reference Fouillet with the epoxy-based negative photoresist of reference Henry, since the result would have been predictable.

Response to Arguments
Applicant’s arguments, see page 10, filed 01/11/2022, with respect to the rejection(s) of claim(s) 1-3, 6-8, 13-17, and 19 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fouillet (US-2005/0282224-A1), Ponjee (US-2010/0156444-A1), Porter (US-2012/0034708-A1), Ulmanella (US-2007/0280586-A1), and Kornilovich (US-2012/0244604-A1).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796